Citation Nr: 1707889	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-25 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dumping syndrome with recurrent hypoglycemic episodes.

2.  Entitlement to service connection for seizures as secondary to dumping syndrome with recurrent hypoglycemic episodes.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss, as secondary to seizures.

4.  Entitlement to service connection for hearing loss as secondary to seizures or TBI.

5.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression, anxiety, and insomnia) as secondary to TBI.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Daniel F. Smith, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to June 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2014 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  

The Board notes the Veteran initially claimed service connection for depression, anxiety, and insomnia.  However, the Board has recharacterized the claim as indicated above (i.e., an acquired psychiatric disorder) to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In addition, the Board acknowledges that the Veteran had originally claimed memory loss as a separate disability from TBI residuals, but notes that, as demonstrated in the statement of facts below, the Veteran has consistently characterized his memory loss as being caused by his history of head injuries, and thus will consider it specifically as part of a broader claim of service connection for TBI residuals (as reflected above).

Finally, the claim involving dumping syndrome with recurrent hypoglycemic episodes was originally claimed as service connection for hypoglycemia.  The evidence below shows the Veteran has been diagnosed with dumping syndrome that is productive of recurrent hypoglycemic episodes; thus, the Board has recharacterized the issue as noted on the first page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) (finding that a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability').  While the Veteran has characterized his claim as for hypoglycemia, the record reflects his condition is more aptly characterized as dumping syndrome with recurrent hypoglycemic episodes.  The Veteran is not prejudiced by such a recharacterization; on the contrary it is favorable to his claim.

The issues of service connection for an acquired psychiatric disability and hearing loss, as well as entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current dumping syndrome with recurrent hypoglycemic episodes is related to gastrointestinal surgery performed during service.

2.  The evidence is at least in relative equipoise as to whether the Veteran's current seizure disorder is caused by his dumping syndrome with recurrent hypoglycemic episodes.

3.  The Veteran is shown to have residuals of TBI (including memory loss) after multiple falls, particularly one in January 2010 resulting in multiple injuries to the brain; the evidence is at least in relative equipoise as to whether such injuries are caused by his dumping syndrome with recurrent hypoglycemic episodes and seizure disorder.





CONCLUSIONS OF LAW

1.  Service connection for dumping syndrome with recurrent hypoglycemic episodes is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Service connection for seizure disorder as secondary to dumping syndrome with recurrent hypoglycemic episodes is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  Service connection for TBI residuals (including memory loss) as secondary to dumping syndrome with recurrent hypoglycemic episodes and seizure disorder is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants service connection for dumping syndrome with recurrent hypoglycemic episodes, seizure disorder, and TBI residuals (including memory loss) and remands the remaining matters, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran alleges that he has dumping syndrome with recurrent hypoglycemic episodes as a result of a failed gastrointestinal surgery during service and a subsequent revisional surgery postservice that was required due to such failure.  He also alleges that his dumping syndrome, in turn, causes seizures and falls that resulted in TBI with residual deficits (including memory loss).

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Board will address each issue being decided here separately.

Dumping Syndrome with Recurrent Hypoglycemic Episodes

A March 1987 VA treatment record confirms the Veteran was on active duty and had been unable to reach his target weight.  After being threatened with medical discharge, a vertical banded gastric partitioning was performed at his request.  Postservice private treatment records show that an August 2001 upper gastrointestinal (GI) series revealed a prior vertical banding gastroplasty  However, the Veteran had since regained the 200 pounds he lost following the original procedure and "[d]ue to the patient's failure to lose weight, the [vertical banding gastroplasty] is noted for conversion to gastric bypass."  A follow-up record shows that, on evaluation of his prior surgery, there appeared to be "marked dilatation of the pouch" but that the Veteran was nonetheless "not taken for revisional surgery."  The record notes the Veteran underwent a conversion of banded gastroplasty to gastric bypass in August 2001 and that the discharge diagnoses indicated "[f]ailed banded gastroplasty with associated morbid obesity."  

August 2003 private records show a diagnosis of probable hypoglycemia.  Subsequent records consistently note a history of hypoglycemia.  In August 2010, VA providers diagnosed hypoglycemia, but were unsure if it was related to his meals.  They recommended a nutritionist, as "this may all be due to dumping syndrome from his gastric bypass."  A follow-up record found his hypoglycemia was likely reactive in nature due to his history of gastric bypass, but noted it was unclear why he was only intermittently hypoglycemic with carbohydrate loads, and whether his low blood glucose was related to his seizures.  Further testing was recommended.  

In August 2010, the Veteran alleged that he was provided a flawed gastric bypass surgery in service that required correction after separation, and that complications from these procedures caused his various disabilities.  A follow-up statement indicated he had been diagnosed with postprandial hypoglycemia by his VA doctors, and that the condition was believed to be due to the flawed bypass surgery in service as well as corrective surgery that followed.  A November 2010 VA record notes a diagnosis of hypoinsulinemic hypoglycemia post Roux-en-Y.  The doctor described it as an "uncommon complication" and noted "the underlying etiology is not known."  There was some suggestion, however, that there was hyperplasia of the pancreas islet cells, which could possibly be a cause because the Veteran's symptoms and history were consistent with such etiology, including large meals of simple carbohydrates prior, prodrome prior to "events" and an "event" 30 minutes to 2 hours after a meal and documentation of hypoglycemia.

A September 2014 letter from the Veteran's VA doctor (Dr. F.) indicates he has had four episodes of loss of consciousness from what is believed to be hypoglycemic episodes that were, in turn, thought to be due to hyperinsulinemia caused by a "Roux-en-Y" procedure.  He also noted that the Veteran had gastric bypass surgery while serving in the Marines and that he required follow-up surgery postservice, which caused his hypoglycemic episodes.  Thus, Dr. F. opined that his hypoglycemia is directly related to his gastrointestinal surgeries, citing his own treatment notes indicating the Veteran had a history of hypoglycemia from gastrointestinal surgery while in the Marine Corps.

A September 2016 letter from another provider (Ms. C., a registered nurse) indicated that long-term follow-up studies of vertical banded gastric surgery have reported variable success rates with weight loss maintenance, and the procedure was known to have high reoperation rates due to failure.  Moreover, she explained that complications after a conversion from a failed vertical banded gastric surgery to a Roux-en-Y gastric bypass (as in the Veteran's case) are substantial.  She also noted the Veteran had a history of dumping syndrome since his gastric bypass surgery in 2001, and said this is common following gastric bypass surgery, occurring in up to 50 percent of post-gastric bypass individuals when high levels of simple carbohydrates are ingested.  Specifically, it occurs when food, especially simple sugars, moves too fast from the stomach to the first part of the small intestine.  Symptoms can occur "early" or "late," and late dumping syndrome is a form of reactive hypoglycemia typically occurring one to three hours after meals.  The reaction is a consequence of "brisk insulin response to hyperglycemia resulting from rapid absorption of simple sugars from the proximal small intestines as a result of gastric bypass surgery."  Ms. C. agreed with Dr. F.'s opinion regarding severe hypoglycemia being a relatively uncommon complication of gastric bypass surgery, but added that postprandial hypoglycemia remained a known problem after gastric bypass.  She also noted that dumping syndrome and postprandial reactive hypoglycemia were among the "numerous long-term debilitating conditions [resulting from] in-service gastroplasty surgery with subsequent Roux-en-Y gastric bypass revisions postservice."  Based on the above and a thorough review of the Veteran's medical history (which she recounted in detail), she opined that his in-service vertical banded gastroplasty required a Roux-en-Y gastric bypass revision which "more likely than not contributed to the onset of his postprandial reactive hypoglycemia with hyperinsulinemic hypoglycemia and dumping syndrome."  
The evidence is not in dispute as to whether the Veteran has been diagnosed with dumping syndrome with recurrent hypoglycemic episodes.  Similarly, there is no doubt as to whether the Veteran underwent gastrointestinal surgery in service as he alleges, as VA records clearly confirm such a procedure was performed during active duty in March 1987.  Moreover, the evidence also confirms that, just as the Veteran alleges, his initial vertical banded gastroplasty failed and required revision postservice.  Therefore, the only question that must be resolved is whether the Veteran's current dumping syndrome with recurrent hypoglycemic episodes is in fact medically related to those operations.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the only relevant medical opinions are those provided by Dr. F. and Ms. C.  Dr. F.'s letter focused on the etiology of the Veteran's recurrent hypoglycemic episodes, while Ms. C.'s opinion specifically found that the Veteran has dumping syndrome with recurrent hypoglycemic episodes as a direct result of a failed gastric stapling in service with revisional Roux-en-Y conversion postservice.  Ms. C.'s September 2016 letter thoroughly explains that (1) failed gastric stapling requiring postservice conversion to gastric bypass is common; (2) dumping syndrome is also a common residual of gastric bypass; (3) the Veteran's specific case of dumping syndrome involves hypoglycemic reactions, including postprandial hypoglycemia; and (4) postprandial hypoglycemia is also a known problem following gastric bypass.  It is clear that these doctors are both familiar with the Veteran's medical history and the relevant medical literature and principles, as Dr. F. is his treating physician and Ms. C.'s letter clearly reflects a thorough review of his claims file and relevant medical research.  As such, their opinions are highly probative evidence.  Absent any evidence to the contrary or suggesting any alternative etiology, they are also persuasive.  Thus, service connection for dumping syndrome with recurrent hypoglycemic episodes, as related to a failed gastric stapling in service with requisite postservice revisional gastric bypass, is warranted.

Seizures and TBI Residuals (Including Memory Loss)
 
As noted above, the Veteran also alleges that his dumping syndrome with recurrent hypoglycemic episodes has also caused his seizures and falls which, in turn, resulted in TBI with residual disability (including memory loss).

In August 2003, the Veteran was diagnosed with new onset seizures of unclear etiology.  The Veteran said he had eaten something he would not normally eat, and felt light-headed and shaky, as though he were having a hypoglycemic episode.  He then collapsed and had what was said to be seizure activity.  He was then brought to the emergency room.  A computed tomography (CT) scan of the head was negative.  The provider noted that his blood sugars were not low enough to contribute to his seizures and felt an underlying seizure disorder needed to be ruled out.  The Veteran denied having any prior history of seizure activity, though he did have a head injury about four years prior.  Further evaluation found a small signal abnormality in the right basal ganglia that had the appearance of a prior lacunar infarct.  

An October 2009 record notes the Veteran had his first seizure in 2004 (which he described as getting "trembly"), characterized as a grand mal seizure.  He reported a second seizure in 2007 that did not require attention and a third in August 2009, which he described as a sudden, grand mal seizure requiring staples in the back of his head.  A report of an electroencephalogram (EEG) was normal in both waking and drowsy states, but the doctor suggested further testing during sleep deprivation for better clarification of seizure potential.  Another record indicates the Veteran was in a truck accident in 1999 that resulted in a head injury and 26 staples, but no definite loss of consciousness.  He described having headaches, reduced concentration, and difficulty focusing.  An October 2009 magnetic resonance image (MRI) found "few very small focal areas of brain parenchymal loss in the right basal ganglia in the right internal capsular region and right medial temporal lobe [that] may represent old lacunar infarcts or previous traumatic injury of the brain."  However, there was "no evolving stroke or any other acute disease" or evidence of tumor or vascular malformation.  Subsequent records that month include a diagnosis of recurrent seizures and a notation indicating the Veteran has cognitive decline likely secondary to "PCS" (which likely refers to post-concussive syndrome) and a B-12 deficiency.  A November 2009 magnetic resonance angiogram (MRA) of the brain was negative.

In January 2010, however, the Veteran was admitted to the hospital after a fall and was diagnosed with bifrontal and right temporal contusions, extra-axial hemorrhage, left mastoid fracture, pneumocephalus, left nondisplaced temporal bone fracture, and minimally displaced medial orbital wall fractures.  A consultation note indicates the Veteran was "status post fall secondary to hypoglycemia after a Roux-en-Y gastric bypass procedure."  He reported hypoglycemic episodes with syncope since that gastric bypass.

In an August 2010 statement, the Veteran said he sustained several falls due to seizures that were related to his hypoglycemia, and that one such fall caused closed head injuries resulting in memory loss and hearing loss.  August 2010 VA records show the Veteran reported four prior seizures.  One seizure was reported in 2003, described as a "strange, woozy feeling along with confusion in which he had a stiffening and jerking activity" that lasted for several minutes.  The second reported seizure was in 2007 and caused him to fall to the ground.  The third reported seizure was in August 2009, and involved feeling "lightheaded and woozy" and "stiffening and jerking activity."  The fourth seizure was reported in January 2010, and came without warning.  However, he remembered stiffening and jerking of the body and limbs, and that he suffered bifrontal and right temporal contusions as well as a basilar skull fracture.  He said he was placed on Carbamazepine afterwards.  He also reported high carbohydrate meals before each of the episodes.  The Veteran also reported memory loss problems since January 2010.  In November 2010, VA records show the Veteran was status post revision of a gastric stapling to "REY" approximately five years prior, but that he had experienced seizures after high carbohydrate meals in the prior two years.  He described symptoms of shaking and light-headedness prior to seizures and syncope.  He said he had no issues with seizures prior to gastric surgery.  In January 2014, the Veteran was diagnosed with severe TBI with frontal lobe damage due to episodes of hypoglycemia leading to syncope.  

As discussed above, Dr. F.'s September 2014 letter indicates the Veteran has had four episodes of loss of consciousness from hypoglycemic episodes that are thought to be due to hyperinsulinemia which, in turn, is due to a Roux-en-Y procedure.  He specifically cited the January 2010 injury and a subsequent August 2010 MRI showing the injury resulted in damage to the brain based on finding a small, local old infarction of the left caudate head, a small amount of encephalomalacia and gliosis in the right temporal horn and a small local area of encephalomalacia and gliosis in the right inferior lateral frontal lobe.  Dr. F. noted that the Veteran reported "attentional problem" and opined they would likely be produced by the damage to his right temporal horn and right inferior lateral frontal lobe.  He then opined that the injury the Veteran sustained was directly related to the fall, which was directly related to hypoglycemia, citing his own treatment notes stating the Veteran had a history of hypoglycemia from gastrointestinal surgery while in the Marine Corps, with associated syncope leading to head trauma that was "clearly seen on MRI performed on 19 Aug 2010" and "lead [sic] to difficulties with attention and memory."

Ms. C.'s September 2016 letter also specifically notes that hypoglycemia deprives brain cells and other organs of the "necessary energy source of cellular functions causing the brain's supply of glucose to decrease, which causes symptoms of weakness, dizziness, tremors, diaphoresis, headaches, confusion, and even severe symptoms of seizures."  In particular, she noted that the brain is one of the first organs affected by low levels of glucose because it has a limited glucose reserve.  She said the Veteran's medical history indicated his recurrent reactive hypoglycemic episodes led to falls, causing a significant TBI with numerous TBI residuals in January 2010.  She also explained that seizures are "not only due to hypoglycemia but are also long recognized complications of TBI" and that the "severity of TBI strongly correlates with seizure risk, and those with intracranial hemorrhage and/or cerebral contusions are at a much higher risk of post-TBI seizures, both [of] which occurred as a result of the Veteran's January 2010 fall."  She added that the residual impact of the Veteran's January 2010 TBI includes memory impairments, attention deficits, personality changes, concentration limitations, marked social functioning impairments, changes in his sense of smell and taste, and photophobia.  Ms. C. concluded that his dumping syndrome with recurrent hypoglycemic episodes resulted in "falls and subsequent seizures with resultant traumatic brain injury and residual."  In essence, she opined that the Veteran's January 2010 fall with subsequent seizures and TBI with residuals are "more likely than not directly related to his postprandial reactive hypoglycemia and dumping syndrome."

Here, the evidence is, again, not in dispute as to whether the Veteran carries diagnoses of seizure disorder and TBI with residuals (including memory loss), as they are well-documented.  Moreover, service connection for dumping syndrome with recurrent hypoglycemic episodes, to which the Veteran relates his seizures and falls resulting in TBI, has already been granted in the preceding portion of this decision.  Consequently, the only remaining questions to be resolved are (1) whether the Veteran's seizures are medically related to his dumping syndrome with recurrent hypoglycemic episodes and (2) whether his TBI with residuals (including memory loss) are related to either his dumping syndrome with recurrent hypoglycemic episodes or his seizures.  Again, whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.

Just as above, the only relevant medical opinions in the record are those from Dr. F. and Ms. C., both of whom found the Veteran's seizure disorder and TBI residuals are directly related to his recurrent hypoglycemic episodes.  In particular, Ms. C.'s opinion thoroughly explains the specific medical process by which the Veteran's recurrent hypoglycemic episodes cause dysfunction in the brain, leading to falls and seizures that, in turn, have been shown to result in TBI on at least one occasion (in January 2010).  Moreover, she also explained how the Veteran's TBI itself further increases the risk of future seizure activity.  As noted above, it is clear that both Dr. F. and Ms. C. are familiar with the Veteran's medical history and current condition, particularly given Ms. C.'s meticulous review of the record and relevant medical research.  Therefore, their opinions are highly probative evidence in this matter.  Absent any other evidence to the contrary or suggesting alternative etiologies for his seizures and TBI residuals, those opinions are also persuasive.  Thus, service connection for seizures and TBI residuals (including memory loss), as secondary to dumping syndrome with recurrent hypoglycemic episodes is warranted.

In summary, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's dumping syndrome with recurrent hypoglycemic episodes is related to a failed gastric stapling in service and subsequent revisional postservice surgery and whether his seizures and TBI residuals (including memory loss) are related to dumping syndrome with recurrent hypoglycemic episodes.  Accordingly, resolving all remaining reasonable doubt in the Veteran's favor, service connection for dumping syndrome with recurrent hypoglycemic episodes, seizure disorder, and TBI residuals (including memory loss) is warranted, and the appeals in those matters must be granted.


ORDER

Service connection for dumping syndrome with recurrent hypoglycemic episodes is granted.

Service connection for seizure disorder, as secondary to dumping syndrome with recurrent hypoglycemic episodes, is granted.

Service connection for TBI residuals, as secondary to dumping syndrome with recurrent hypoglycemic episodes and seizure disorder, is granted.
REMAND

The Veteran alleges that he has a psychiatric disability (characterized as depression and anxiety) and hearing loss that are either related to his dumping syndrome with recurrent hypoglycemic episodes or water contamination at Camp Lejeune.  Specifically, he argues that his recurrent hypoglycemic episodes-which the Board has found contributed to his history of falls and head injury- also caused psychiatric disabilities and hearing loss.  In particular, he believes his hearing loss is the result of a fractured mastoid bone during the January 2010 fall described above.  He has never been provided VA examinations in conjunction with these claims.  However, the record does include notations of depression, anxiety, and asymmetric sensorineural hearing loss.  Moreover, VA treatment records suggest that his hearing loss is explained by "T-Bone fracture and noise exposure," and January 2010 records confirm that he suffered a left tympanic bone fracture, tympanic membrane rupture, and mastoid bone fracture during a fall with seizure activity.  However, there is no opinion in the record addressing the etiology of his hearing loss.  It is also unclear whether the Veteran's hearing loss or psychiatric complaints themselves may be residuals of TBI.  Notably, while Ms. C.'s September 2016 letter suggests that the Veteran's TBI residuals include mood changes, the opinion she ultimately provides does not offer an explicit medical opinion regarding his psychiatric complaints.  In light of the above, the Board finds that VA examinations are needed to clarify the nature and likely etiology of his claimed psychiatric disability and hearing loss.

Since the Board decision above grants service connection for dumping syndrome with recurrent hypoglycemic episodes, seizures, and residuals of a TBI, consideration of the appeal seeking TDIU must be deferred, as entitlement to TDIU is inextricably intertwined with implementation of the Board's decision granting service connection for these disabilities.  Therefore, TDIU must be remanded for examinations addressing the functional impact of his now service-connected dumping syndrome with recurrent hypoglycemic episodes, seizure disorder, and TBI residuals (as well as any disabilities that may be service-connected hereafter).


Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated records of pertinent VA (from October 2011 to the present) or adequately identified and authorized private treatment the Veteran has received for the disabilities on appeal or his now service-connected disabilities (i.e., dumping syndrome with recurrent hypoglycemic episodes, seizures, TBI residuals, hearing loss, and psychiatric disability).  

2. After completing the development requested in item 1, arrange for the Veteran to have a psychiatric examination to determine the nature and likely etiology of his claimed psychiatric disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity found.

b. For each psychiatric disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability was caused or aggravated by the Veteran's service-connected dumping syndrome with recurrent hypoglycemic episodes, seizure disorder, or TBI residuals.  

The examiner must specifically consider and discuss, as necessary, the significance of the Veteran's history of falls, head injuries, and TBI, which have been deemed related to his service-connected dumping syndrome with recurrent hypoglycemic episodes.  The examiner should also discuss whether any psychiatric disability is, of itself, a TBI residual.

c. For each psychiatric disability diagnosed, please also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to potential exposure to water contaminated with volatile organic compounds (VOCs) at Camp Lejeune between August 1953 and December 1987, to specifically include trichloroethylene (TCE), perchloroethylene (PCE), benzene, or vinyl chloride.

d. The examiner must also comment on the functional impairment caused by any diagnosed psychiatric disability.

The examiner must provide a complete rationale for all opinions provided, with citation to supporting factual evidence and medical literature or principles as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the development requested in item 1, arrange for the Veteran to have an audiological examination to determine the nature and likely etiology of his hearing loss disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran have a current hearing loss disability as defined in 38 C.F.R. § 3.385?

b. If so, is it at least as likely as not (a 50 percent or better probability) that such disability is caused or aggravated by the Veteran's service-connected dumping syndrome with recurrent hypoglycemic episodes, seizure disorder, or TBI residuals?  

The examiner must specifically consider and discuss, as necessary, the significance of the Veteran's history of falls, head injuries, and TBI, specifically including the January 2010 injury which resulted in trauma to the left mastoid bone, tympanic bone, and tympanic membrane.  The examiner should also discuss whether any hearing loss diagnosed is, itself, a residual of TBI.  

The examiner should also reconcile any opinions provided with other medical evidence in the record, to include November 2010 VA treatment records attributing asymmetric sensorineural hearing loss to "T-Bone trauma and noise exposure."

c. Is it at least as likely as not (a 50 percent or better probability) that any hearing loss disability is related to exposure to water contaminated with volatile organic compounds (VOCs) at Camp Lejeune between August 1953 and December 1987, to specifically include trichloroethylene (TCE), perchloroethylene (PCE), benzene, or vinyl chloride.

d. The examiner must also comment on the functional impairment caused by diagnosed hearing loss.

The examiner must provide a complete rationale for all opinions provided, with citation to supporting factual evidence and medical literature or principles, as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the development requested in item 1, arrange for appropriate examinations of the Veteran to determine the functional impact of his service-connected dumping syndrome with recurrent hypoglycemic episodes, seizure disorder, and TBI residuals (and any other service-connected disabilities).  

5. After completing the development requested in items 1-4 and any other development deemed necessary, and implementing the awards of service connection for dumping syndrome with recurrent hypoglycemic episodes, seizure disorder, and residuals of TBI, review the record and readjudicate the claims, including TDIU.  If any remain denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


